United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10182
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VICTOR MANUEL AGUILAR,
                                     Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:04-CR-269-ALL
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Victor

Manuel Aguilar has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Aguilar

has filed a response to counsel’s motion to withdraw.

     Our independent review of the brief, Aguilar’s response, and

the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10182
                                 -2-

excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.